Citation Nr: 1034888	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-37 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent 
prior to August 19, 2003 for posttraumatic stress disorder (PTSD) 
and a rating greater than 70 percent from August 19, 2003.

2.  Entitlement to a compensable rating for residuals of a 
fractured coccyx (tailbone).

3.  Entitlement to service connection for a bilateral 
sensorineural hearing loss disability.

4.  Entitlement to service connection for arthritis of lumbar 
spine, claimed as secondary to service connected residuals of a 
fractured coccyx. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel 


INTRODUCTION

The appellant is a veteran who served on active duty from March 
1981 to July 1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from June 2005 and August 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. The Veteran had a hearing before the Board in 
April 2010 and the transcript is of record.

The Veteran initially filed a claim for entitlement to service 
connection for PTSD in August 1997.  The claim was ultimately 
appealed and brought before the Board in January 2000 and August 
2004.  At those times, the claim was remanded for further 
development.  After completion of the development, the Veteran's 
claim for service connection for PTSD was granted in a June 2005 
rating decision and the RO assigned an initial rating of 30 
percent, effective August 6, 1997, and a rating of 70 percent, 
effective August 19, 2003.  The Veteran appealed the initial 
ratings claiming her PTSD is as severe today as it was when she 
initially filed her claim in August 1997.  The issue, 
accordingly, has been properly recharacterized above.  

The issues of entitlement to service connection for a 
bilateral sensorineural hearing loss disability and 
arthritis of the lumbar spine, claimed as secondary to 
service connected residuals of a fractured coccyx are 
addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The VA will notify the Veteran 
if further action is required on her part.


FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's PTSD 
has consistently been manifested by impulsive anger, periods of 
depression, intrusive memories, nightmares and other sleep 
disturbances, some panic attacks and moderately severe social and 
occupational impairment. 

2.  The Veteran's residuals of a coccyx fracture are manifested 
by tenderness and pain in the tailbone area with prolonged 
sitting.  


CONCLUSIONS OF LAW

1.  From August 6, 1997 to August 18, 2003, the criteria for an 
evaluation of 70 percent, but no more, for the Veteran's PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic 
Code 9411 (2009).  

2.  From August 19, 2003, the criteria for an evaluation in 
excess of 70 percent for the Veteran's PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2009).  

3.  The criteria for a disability rating of 10 percent, but no 
greater, for residuals of a coccyx fracture have been met. 
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.40, 4.45, 4.59, 4.69, 4.71a, Diagnostic Code (DC) 
5298 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in October 2005, January 2007 and July 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate her claim, and of her and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2007 and 2008 letters advised the Veteran of how 
disability ratings and effective dates are determined.   See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and she was afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  That was not done in this 
case because her claims were initiated prior to the enactment of 
the VCAA.  However, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, and 
that has been done, as discussed above.  Any defect with respect 
to the timing of the VCAA notice requirement was harmless error.  
See Mayfield, 19 Vet. App. 103.  Although the notice provided to 
the claimant in 2005, 2007 and 2008 was not given prior to the 
first adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claims were readjudicated and an additional SSOC was provided to 
the Veteran in July 2008.  Not only has she been provided with 
every opportunity to submit evidence and argument in support of 
her claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that she wanted VA 
to obtain or that she felt were relevant to the claims.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 1997, 
2003, 2006, and 2008.  These examinations are adequate because 
they are based on a thorough examination, a description of the 
Veteran's pertinent medical history, a complete review of the 
claims folder and appropriate diagnostic tests, to include x-ray.  
See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. 
Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an 
examination is considered adequate when it is based on 
consideration of the appellant's prior medical history and 
examinations and also describes the disability in sufficient 
detail so that the Board's evaluation of the disability will be a 
fully informed one).

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify her in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claims.  

Increased Ratings

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  The Court  held that "staged" 
ratings are appropriate for an increased rating claim, whether 
stemming from the initial grant of service connection or not, 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
In this case, for reasons explained below, the Board finds the 
Veteran's disabilities are consistent throughout the relevant 
appellate time period and, therefore, staged ratings are not 
warranted here.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. 
§ 4.7.

PTSD

The Veteran's PTSD claim has a lengthy procedural history 
stemming from her initial claim for service connection in August 
1997.  Her PTSD, stemming from in-service sexual assault, was 
ultimately granted after extensive development in a June 2005 
rating decision.  The RO, at that time, assigned the Veteran an 
initial rating of 30 percent, effective August 6, 1997 (the date 
of her original service connection claim), and a rating of 70 
percent, effective August 19, 2003. 

The Veteran appealed the ratings indicating her condition 
rendered her 100 percent disabled since 1997.  At her hearing, 
the Veteran testified her condition escalated in 1994 when she 
feared hurting her five small children.  She indicates she worked 
in a factory for many years, and then tried working part-time as 
a cab driver until she ultimately quit in 2007 and stopped 
working.  She attributes her unemployment, however, to a 
combination of her back problems as well as her PTSD.  Indeed, 
the Board finds noteworthy that the Veteran is currently in 
receipt of a total disability rating based on individual 
unemployability (TDIU) attributed to the combination of her 
service connected disabilities, effective October 25, 2007.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission. The rating agency 
shall assign an evaluation based upon all the evidence of record 
that bears on occupational and social impairment, rather than 
solely upon the examiner's assessment of the level of disability 
at the moment of the examination. When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment. 38 C.F.R. 
§ 4.126. If there is a question as to which evaluation to apply 
to the Veteran's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) . . . . . . . . 
30

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . .. 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . .. . . . . . . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to 
reflect the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

This case is complicated by the fact that the Veteran's GAF 
scores have significantly varied over the course of the appellate 
time frame.  From 1997 to 2002, GAF scores in VA outpatient 
treatment records and a November 1997 VA examination range from 
50 to 70.  From 2003, GAF scores within VA outpatient treatment 
records and VA examinations indicate varying scores from 40 to 
55.  

The DSM-IV provides for a GAF rating of 31 to 40 for some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
younger children, is defiant at home, and is failing at school).  
A GAF rating of 41-50 is assigned for serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, 
or school functioning (e.g., no friends, unable to keep a job).  
A GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF rating of 61-70 is assigned for some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.

In short, through the years the Veteran's PTSD has been assessed 
drastically different ranging from a mild impairment to a serious 
impairment, to include impairment in reality testing or 
communication.  

As will be explained more thoroughly below, the actual described 
symptoms of the Veteran's PTSD throughout time shows a disability 
picture most closely resembling the 70 percent criteria under DC 
9411 and, therefore, the Board finds an increase is warranted to 
70 percent prior to August 19, 2003.  The Board further finds, 
however, at no time does the claims folder reflect a PTSD 
disability warranting a total (100 percent) disability rating.  

The Veteran was first afforded a VA examination in November 1997 
for her PTSD.  At that time, the Veteran indicated she had 6 
children, but one of her children died as an infant.  She 
described being sexually harassed by her military Sergeant and 
since that time struggled with anger and periods of depression.  
She also noted a suicide attempt in 1985 where she overdosed on 
aspirin.  The examiner found the Veteran to be dramatic, 
coherent, not delusional, but had a tendency to blame others with 
a labile and fluctuating affect.  At that time, the examiner did 
not find symptomatology warranting a diagnosis of PTSD, but 
rather diagnosed the Veteran with borderline personality 
disorder, assigning a GAF score of 60. 

VA outpatient treatment records from 1997 to 1999 note symptoms 
of flashbacks, nightmares, moderate agitation, tearfulness, 
pacing around the room, mildly paranoid, depressed and angry 
mood, congruent affect and decreased appetite, but also do not 
indicate a diagnosis of PTSD.  At that time, her diagnoses 
included mood disorder, major depressive disorder, anxiety 
disorder and "rule out PTSD".  Her GAF scores ranged from 55 to 
70, with "anger" being the common theme and the most prevalent 
manifestation.

In 2002, the Veteran was diagnosed with PTSD for the first time 
with noted manifestations of anxious affect, angry mood, 
intrusive thoughts, nightmares, flashbacks, and hostility.  Her 
GAF scores from 2002 to 2003 ranged from 50 to 60.  

The Veteran was afforded a new VA examination in August 2003 
where the examiner diagnosed the Veteran with PTSD with a 
significantly lower GAF score of 40 indicating manifestations of 
outbursts of anger, depression, sleep disturbances, poor 
concentration, passive thoughts of death, daily panic attacks, 
fight alterations, nightmares, and no social relationships 
outside her own family.  The examiner also noted the Veteran to 
have failures in work and school with an unstable mood, mild 
paranoia and suicidal preoccupation. 

VA outpatient treatment records from 2005 to 2008 continue to 
show treatment for PTSD with the most prevalent manifestations 
including impulsive anger, assaultive, violent thoughts and 
problems with rage.  Her GAF scores through this time period 
range from 45 to 55.

The Veteran was most recently afforded a VA examination in April 
2008 where she was assigned a GAF score of 45 for her PTSD with 
manifestations of impulsive anger, depression, interpersonal 
relationship problems, poor sleep, daily panic attacks and social 
isolation.  

It is clear from the medical evidence that the Veteran's PTSD 
manifestations throughout time have consistently included 
impulsive anger, irritability, sleep disturbances and depression 
with frequent notations of suicidal ideation, social relationship 
problems, panic attacks and concentration problems. 

It is clear, however, that the August 2003 VA examination 
reflects a significantly lower GAF score of 40 then GAF scores 
noted prior to that time (ranging from 50 to 70).  It is also 
clear, however, that after the August 2003 VA examination, GAF 
scores continued to fluctuate ranging from 40 to 55.  

In June 2005, the Veteran's VA PTSD therapist provided a 
statement in support of the Veteran's claim indicating in sexual 
harassment cases it is not usually the case that a victim's 
symptoms worsen with time, but rather are at their most severe 
immediately after the incident and improve with time. Indeed, the 
VA therapist opined, "It is my belief that many of her symptoms 
were probably at their peak in the earlier years, rather than the 
opposite."

Her VA therapist also opined in a December 2006 VA outpatient 
treatment record where he assigned the Veteran a GAF score of 55 
that the score was "relatively high" for this Veteran because 
her mood is extremely labile and she tends not to seek treatment 
at her worst moments.  The VA therapist made clear at other 
moments, the Veteran's GAF score would be much lower and at those 
moments the Veteran's "interpersonal interaction can be 
significantly impaired and she is likely to isolate and to become 
quite dysfunctional."  The VA therapist further opined it is 
"likely that an examiner who is not highly familiar with her 
background and her issues would overestimate her functional 
abilities, which...can be highly variable."   

The Board finds the VA therapist's June 2005 and December 2006 
opinions compelling.  As indicated above, the Veteran's GAF 
scores have indeed varied significantly throughout time, and the 
VA therapist offers an informed, logical conclusion for the 
varying GAF scores based on his treatment interactions with the 
Veteran and a review of her pertinent medical history. 

Relying solely on the Veteran's reported symptomatology 
throughout time, the Board concludes her PTSD has manifested in 
consistent symptomatology throughout the appellate time frame 
warranting a 70 percent rating, effective August 6, 1997, but no 
higher.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in her favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding her 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 70 percent disability rating 
for the entire appellate time frame, but no higher.  See 
38 C.F.R. § 4.7.  

The Veteran's most prevalent manifestation is impulsive outbursts 
of anger with violent tendencies to herself and others.  The 
Veteran testified at her hearing before the Board as well as at 
her various VA examinations that her only regular social 
interactions are with her children, and now, grandchildren.  She 
occasionally interacts with her youngest sister, but would never 
leave her house if it were not for her children and 
grandchildren.  The Veteran also has a history of one suicide 
attempt and occasional suicidal thoughts.  She indicated in April 
2008 that she would entertain these thoughts more if her children 
and grandchildren could afford nannies and no longer needed her.  
The VA examiners throughout time also consistently noted the 
Veteran would pace around the room and exhibited poor 
concentration.  

The Board notes some of the Veteran's more serious manifestations 
are not noted in the treatment records until after 2003, such as 
social isolation, neglect of personal appearance and hygiene, and 
daily panic attacks.  Resolving all reasonable doubt in favor of 
the Veteran, however, the Board finds enough medical evidence to 
support at least some of the criteria for a 70 percent rating 
prior to August 19, 2003, especially in light of the Veteran's VA 
therapist indicating the variance in her symptomatology.  

In short, the Veteran exhibits the majority of the manifestations 
found under the diagnostic criteria warranting a 70 percent 
rating for PTSD, to include deficiencies in work, school, family 
relations, judgment, thinking or mood due to suicidal ideation, 
impulsive anger, daily panic attacks, depression, neglect of 
personal appearance and hygiene and difficulty in adapting to 
stressful circumstances.  Indeed, the Veteran indicated she tends 
not to leave the house unless she has to because she is concerned 
with her temper and lashing out at someone.  

The Veteran, in contrast, did not at any time during the 
appellate time frame exhibit symptoms ordinarily associated with 
total (100%) impairment such as gross impairment in thought 
processes or communication, disorientation, memory loss, 
persistent delusions or hallucinations or grossly inappropriate 
behavior.  The Veteran exhibited some problems with 
concentration, but was found to be oriented to time, place and 
circumstances with no evidence of delusions or hallucinations.  
The Veteran tended to pace the office during VA examinations, but 
did not exhibit "grossly inappropriate behavior."  The Veteran 
does have problems with impulsive anger, and admitted to hitting 
people.  She further indicated she does not leave her house often 
in order to avoid lashing out at people.  The Veteran, however, 
was not found to be a "persistent" danger of hurting others.  
In fact, the Veteran routinely cares for her children and 
grandchildren in a loving manner. 

Again, the Board finds a rating of 70 percent, but no higher, is 
warranted for the entire appellate time frame, to include from 
August 6, 1997 to August 18, 2003.  The Board does not find 
evidence warranting a total disability rating for her PTSD at any 
time period. The Veteran clearly has deficiencies in social and 
occupational functioning, but that is contemplated in ratings 
lower than 100 percent.  For reasons explained above, the Board 
finds the Veteran does not have total social and occupational 
impairment at any time during the appellate time frame. 

Residuals of Coccyx Fracture

The Veteran fractured her tailbone in 1989 in the military in a 
fall injury while she was pregnant.  Since that time, the Veteran 
claims her tailbone is painful and tender upon prolonged sitting.

With regard to musculoskeletal disabilities, an evaluation of the 
level of disability present also includes consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 
provide for consideration of a functional impairment due to pain 
on motion when evaluating the severity of a musculoskeletal 
disability. The Court has held that a higher rating can be based 
on "greater limitation of motion due to pain on use." DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995). However, any such functional 
loss must be "supported by adequate pathology and evidenced by 
the visible behavior of the claimant." See 38 C.F.R. § 4.40 
(2005).

In this case, the Veteran's disability is rated under Diagnostic 
Code 5298, for removal of the Coccyx.  See 38 C.F.R. § 4.71a, DC 
5298.  Diagnostic Code 5298 provides for a noncompensable rating 
where there are no painful residuals.  Id.  A 10 percent rating 
is awarded for partial or complete removal of the coccyx with 
painful residuals.  Id.  10 percent is the highest rating 
available under DC 5298.  Id.

In this case, the Veteran testified before the Board in April 
2010 that her tailbone causes significant pain upon prolonged 
sitting for more than 30 minutes, or driving longer than one and 
a half hours.  She indicates her tailbone pain was partially 
responsible for quitting her part time job as a cab driver.  

VA outpatient treatment records and private treatment records 
indicate significant complaints of back pain, but only sporadic 
complaints of tailbone pain specifically.  Rather, most of the 
Veteran's post-service treatment is in connection to cervical 
spine, lumbar spine and shoulder conditions attributed to work-
related injuries occurring in 2000, 2001 and 2005, over a decade 
after her military service.  The Veteran maintains her lumbar 
spine arthritis is attributable to her coccyx fracture, and that 
part of her appeal is addressed in the Remand portion of this 
opinion.  With respect to her coccyx fracture residuals 
specifically, however, the VA outpatient treatment records and 
private treatment records only show sporadic complaints of 
tenderness over the tailbone area.  Most recently, a December 
2006 VA outpatient treatment records notes complaints of 
increased pain in the tailbone where she indicated a boil will 
appear from time to time with white pus needing to be drained.  

The Veteran was afforded VA examinations in May 2006 and, more 
recently, in April 2008, in connection with her spine.  In both 
examinations (conducted by the same examiner), the examiner noted 
the Veteran's complaints of pain and tenderness in the tailbone 
area, but found the Veteran's more significant spine disorders, 
to include strain, muscle spasm and arthritis, to be unrelated to 
the coccyx fracture.  The examiner also concluded that the 
Veteran's occupational impairment is not attributable to her 
tailbone pain and that she is capable of normal daily activity.  

In short, the medical evidence reflects the Veteran's residuals 
of an in-service coccyx fracture includes tenderness in the 
tailbone area, but has not resulted in the partial or complete 
removal of the coccyx.  Accordingly, the Veteran's disability 
does not meet the requisite criteria for a 10 percent rating 
under DC 5298.  At the same time, however, the Veteran's 
disability cannot be characterized as "without painful 
residuals" and, therefore, the Veteran's tailbone disability 
also does not fit the criteria for a non-compensable disability 
rating under DC 5298.

This claim is complicated by the fact that the Veteran suffered 
many other post-service injuries affecting her spine, which 
result in limited range of motion.  It is clear, however, that 
some of the Veteran's pain is attributable to her tailbone.  It 
is also the intention of the rating schedule to recognize 
actually painful joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 C.F.R. 
§ 4.59.  In this case, both VA examinations note pain and 
tenderness as the principal manifestation of the Veteran's coccyx 
disability.  Although not a "joint" it is clear the Veteran's 
disability causes some amount of functional loss after prolonged 
sitting.  The examiner made clear in 2006 and in 2008 that the 
Veteran's occupational impairments stem from unrelated spine 
disorders and not the residuals of her coccyx specifically.  The 
Veteran testified, however, that her inability to sit for long 
periods of time at least partially caused her to quit her job as 
a part-time cab driver.

The Board concludes, resolving any reasonable doubt in the 
Veteran's favor, that the criteria for a 10 percent disability 
rating are met in accordance the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59.  The Veteran has consistently complained of pain 
and tenderness in the tailbone, especially after prolonged 
sitting.  Medical records confirm these complaints throughout the 
appellate time frame.  Although her disability did not require 
the partial or complete removal of her coccyx, the rating 
schedule clearly contemplated a finding of painful residuals to 
warrant a compensable 10 percent rating.  In any case, the 
Veteran's pain must be considered in evaluating her service-
connected disorder.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  
It is therefore acceptable to assign her a 10 percent disability 
rating under DC 5298 for painful residuals of a coccyx fracture.  

However, no higher rating under a different diagnostic code can 
be applied. The Board notes there are no other applicable or 
arguably applicable Diagnostic Codes related to the coccyx, and 
that 10 percent is the highest rating available under DC 5298.  
Accordingly, the Veteran is entitled to a 10 percent rating, but 
no higher, for painful residuals of a fractured coccyx. 

Extra Schedular Considerations

In granting the ratings assigned here, the Board also considered 
whether the Veteran is entitled to a greater level of 
compensation at any time period on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
or coccyx is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's PTSD and coccyx with 
the established criteria found in the rating schedule shows that 
the rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  With regard to PTSD specifically, as 
discussed above, the rating criteria considers wide range of 
social and industrial indicators and psychiatric symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for her PTSD or coccyx.  Indeed, it does not 
appear from the record that she has been hospitalized at all for 
those disabilities.  With regard to employability, the Veteran 
stopped working in 2007 mainly because of back pain related to 
her past work-related injuries.  Her PTSD and coccyx fracture 
also played a role in her unemployment and, indeed, the Veteran 
is currently receiving TDIU benefits based on her unemployability 
due to the combined effects of her service-connected 
disabilities.  

Even so, this type of occupational impairment is already 
contemplated in the schedular criteria.  Indeed, the Veteran's 
reported occupational impairment is part of the basis of her 
higher award for PTSD here.  There is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that these 
service-connected disabilities on appeal cause impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran. 






ORDER

Entitlement to an initial rating of 70 percent, but no higher, 
from August 6, 1997 to August 18, 2003, for PTSD is granted, 
subject to the laws and regulations governing monetary awards.

Entitlement to a rating greater than 70 percent from August 19, 
2003 for PTSD is denied.

Entitlement to a compensable rating of 10 percent, but no more, 
for residuals of a fractured coccyx (tailbone) is granted, 
subject to the laws and regulations governing monetary awards.


REMAND

The Veteran asserts she is entitled to service connection for a 
bilateral sensorineural hearing loss disability as it is 
attributable to in-service noise exposure, and arthritis of the 
lumbar spine as it is attributable to her in-service coccyx 
fracture.

At her hearing before the Board the Veteran testified that she 
served in the military as a multi-channel communications 
equipment operator where she had 90 day assignments listening to 
loud generators.  She concedes she wore hearing protection during 
those times, but still maintains she has suffered with hearing 
loss ever since that time.  She further contends she never 
received a separation audiological examination.

With respect to her spine, the Veteran concedes she was in 
multiple post-service work-related injuries, causing sprains to 
her neck, left shoulder, and thoracic (upper) spine.  She 
contends, however, that her lumbar spine arthritis is a result of 
the coccyx fracture she incurred in the military.  

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

In this case, the Veteran was sent a letter in October 2005 
explaining what the evidence needed to show in order to establish 
service connection in general, but no letter was sent explaining 
the laws and regulations pertaining to claims premised on a 
secondary basis.  In this case, the Veteran's main contention is 
that her lumbar spine arthritis is secondary to her service 
connected residuals of an in-service coccyx fracture.  
Accordingly, corrective action is necessary.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  With regard to service 
connection claims, the Court held in the case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), that an examination is 
required when (1) there is evidence of a current disability, (2) 
evidence establishing an "in-service event, injury or disease," 
or a disease manifested in accordance with presumptive service 
connection regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability may be 
related to the in-service event, and (4) insufficient evidence to 
decide the case.

In this case, the voluminous medical evidence is notably silent 
as to any complaints, treatment or diagnosis of hearing loss.  
The Veteran's DD-214, however, confirms the Veteran's MOS and 
also notes the Veteran received awards for, among other things, 
rifle and grenade marksmanship.  Although the service treatment 
records do not show significant findings of hearing loss while in 
the military, her service records as a whole suggest likely in-
service noise trauma.  Although her post-military treatment 
records are also notably silent, the Veteran is competent to 
testify as to her decreased hearing acuity since military 
service.  See, e.g., Jandreau v. Nicholson 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994); see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value of 
the evidence).

The Veteran has never been afforded a VA audiological examination 
to determine if she has bilateral sensorineural hearing loss 
attributable to in-service noise exposure.  A VA examination is 
indicated.

The Veteran's lumbar spine claim, on the other hand, is far more 
complicated.  The Veteran concedes she suffered several post-
service work-related injuries to her neck, shoulder and upper 
back.  She claims, however, that the injuries did not affect her 
lumbar spine.  Rather, she claims her current lumbar spine pain 
and arthritis stems from her in-service coccyx fracture.  

The voluminous post-service medical records clearly confirm 
current treatment and diagnosis of lumbar spine arthritis.  
Private treatment records following the injuries through 2002 
indicate the Veteran has chronic back pain following a lifting 
injury in September 2000 with subsequent injuries in November 
2001 and December 2001.  At those times, diagnostic testing 
revealed lumbar spine disc degeneration, but with normal findings 
of the thoracic spine.  A November 2005 VA outpatient treatment 
record also notes an injury where an elevator closed on her 
causing pain in the neck and back.  

The Veteran was afforded a VA examination initially in May 2006 
where the examiner noted the in-service coccyx fracture and the 
post-service occupational injuries.  The examiner opined that the 
Veteran's lumbar spine pain, arthritis, muscle spasm and limited 
motion of the lumbar spine are all unrelated to the 1989 
fractured coccyx.  

In support of her claim, the Veteran submitted a statement from 
her private physician, Dr. Rehmatullah, dated January 2007 where 
he indicated he treated the Veteran for her multiple work 
injuries in 2000 and currently has arthritis of the spine.  Dr. 
Rehmatullah further opined that the Veteran's current arthritis 
is "unrelated to work injuries, but is related to a non-work 
related fall injury to her tailbone."  Dr. Rehmatullah did not 
offer any additional rationale for the opinion nor is it clear 
what records were reviewed in rendering the opinion.  It is clear 
from the medical records, moreover, that the Veteran had many 
other post-service spine injuries than those listed in Dr. 
Rehmatullah's 2007 opinion.  Accordingly, Dr. Rehmatullah's 
opinion may have been based on incomplete facts.  See Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (holding a medical opinion 
based on incorrect factual premise is not probative).

The Veteran was afforded an additional  VA opinion in April 2008.  
At that time, the same physician who rendered the opinion in 
2006, once again opined the Veteran's current arthritis of the 
spine is "not likely" related to her fractured coccyx "but 
rather a natural occurring phenomenon."  The VA examiner 
indicated he did not have the claims-file to review at the time 
of the decision and, therefore, did not consider or address Dr. 
Rehmatullah's January 2007 opinion. 

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
See 38 C.F.R. § 3.310.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (emphasis added).  In this 
case, no medical professional addressed whether the Veteran's 
arthritis was caused by or aggravated by her service connected 
residuals of a fractured coccyx.  

The RO/AMC should also take this opportunity to obtain recent VA 
outpatient treatment records from July 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. The RO must ensure that all VCAA notice 
obligations are satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
implementing regulations, interpretative 
precedent Court decisions, and any other 
applicable legal precedent. In particular, 
the Veteran should be informed of how to 
establish her claim of secondary service 
connection under 38 C.F.R. § 3.310.

2.  Obtain the Veteran's medical records for 
treatment of her claimed disabilities from 
the VA Medical Center in Erie, Ohio from July 
2008 to the present. All efforts to obtain VA 
records should be fully documented, and the 
VA facility must provide a negative response 
if records are not available.

3. After obtaining the above records, to the 
extent available, schedule the Veteran for an 
orthopedic VA examination for her claimed 
lumbar spine arthritis, claimed also as 
secondary to residuals of an in-service 
coccyx fracture, to determine the extent and 
likely etiology of any lumbar spine 
orthopedic condition(s) found, to include 
arthritis, specifically addressing whether 
the Veteran currently has any orthopedic 
condition of the lumbar spine causally 
related to or aggravated by her service 
connected residuals of coccyx fracture versus 
post-service work-related lift injuries in 
2000, 2001 and 2005.

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting 
medical opinions rendered, especially 
that rendered by Dr. Rehmatullah in 
January 2007. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

4. After obtaining the above records, to the 
extent available, schedule the Veteran for an 
audiological VA examination for her claimed 
sensorineural hearing loss to determine the 
extent and likely etiology of any hearing 
loss found, specifically addressing whether 
the Veteran currently has hearing loss as a 
result of in-service noise exposure. 

The claims folder and a copy of this decision 
must be reviewed by the examiner and the 
examiner should provide a complete rationale 
for any opinion given without resorting to 
speculation resolving any conflicting medical 
opinions rendered. 

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

5. The RO should then readjudicate the 
Veteran's claims. If the claims remain 
denied, issue a supplemental statement of the 
case (SSOC) to the Veteran and her 
representative, and they should be given an 
opportunity to respond, before the case is 
returned to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of her claims. Her 
cooperation in VA's efforts to develop her claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


